THORMER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-04-542-CR





ROBERT MICHAEL THORMER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 362ND DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Robert Michael Thormer attempts to appeal his conviction of four counts of sexual assault.  After the jury found Appellant guilty, it assessed punishment at fourteen years’ confinement.  The trial court entered judgment on the jury’s verdict.  We dismiss the appeal for want of jurisdiction.

Pursuant to rule 26.2 of the rules of appellate procedure, a notice of appeal must be filed within 30 days after the date sentence is imposed, or within 90 days after the date sentence is imposed if the defendant files a timely motion for new trial.  
Tex. R. App. P.
 26.2(a).  Appellant’s sentence was imposed on June 17, 2004.  A motion for new trial was filed on July 8, 2004.  Therefore, Appellant’s notice of appeal was due on September 15, 2004.  
See 
Tex. R. App. P.
 26.2(a)(1).  Appellant filed his notice of appeal on November 9, 2004.

On November 17, 2004, we notified Appellant of the apparent untimeliness of the notice of appeal and stated we would dismiss the appeal unless we received a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 44.3.  No response has been filed.

Because Appellant’s notice of appeal was untimely, we have no jurisdiction over this appeal.  
See Olivo v. State, 
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); 
see also Slaton v. State, 
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998).  Accordingly, we dismiss this appeal for want of jurisdiction.  

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  December 23, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.